DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Preliminary Amendment filed on May 29, 2020, has been entered.






3.	Applicant’s election on March 14, 2022, of Group II without traverse (claims 45-46 and 48-55), is acknowledged.



Claim Disposition

4.	Claims 1-44 have been cancelled. Claims 45-64 are pending. Claims 45-46 and 48-55 are under examination. Claims 47 and 56-64 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. 




Information Disclosure Statement

5.	The Information Disclosure Statements filed on May 29, 2020 and July 14, 2021, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action. 



Drawings

6.	The Drawings filed on May 29, 2020 are accepted by the examiner, however, are not labeled with the sequence numbers. The specification on page 6 can be amended or the drawings to correct it. 

Sequence Compliance

7.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR1.821 through 1.825; applicant's attention is directed to the final rule making notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990). To be in compliance, applicant is required to identify all amino acid sequences of at least 4 L-amino acids and at least 10 nucleotides by a sequence identifier, i.e., "SEQ ID NO:".  The specification discloses sequences that have not been identified by a sequence identifier, see for example, page 6 with Figures 1 and 2; and pages 34-35 with a Table of primers. If these sequences have not been disclosed in the computer readable form of the sequence listing and the paper copy thereof, applicant must provide a computer readable form of the "Sequence Listing" including these sequences, a paper copy of the "Sequence Listing", as well as an amendment directing its entry into the specification, and a statement that the content of the paper and computer readable form copies are the same and, where applicable, include no new matter as required by 37 CFR 1.821(e) or 1.821(f) or 1.821(g) or 1.821(b) or 1.825(d).  See the Notice to Comply with the sequence rules.




Specification Objection

8.	The specification is objected to for the following informalities:
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: "Nucleic acid encoding imine/enamine deaminase and host cells".
Specification is objected to because the sequences on pages for example 35-42 are missing a period (.) at the end.
Appropriate correction is required.






Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


9.	Claims 45-46 and 48-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “a genetically modified host cell comprising an exogenous polynucleotide comprising a nucleic acid encoding  an imine/enamine deaminase polypeptide…” (see claim 45).  The claimed invention is described by an activity and potential, however, is  devoid of a structural limitation.  No structure function correlation is made. The claimed invention encompasses a large variable genus of structures for the exogenous nucleic acid and for the host cell. The invention as claimed does not describe any specific host cell that will be modified with an exogenous polynucleotide.  In addition, the claimed invention set forth in claim 45 encompasses any imine/enamine deaminase polypeptide and any derivative. It is noted that claim 2 recites that the derivative is ‘cadaverine’, however, does not rectify all the missing information in claim 45.  Further, it is noted that claim 48 provides a partial structure with the recitation of “at least 80% identity to SEQ ID NO:12, for example, however, no specific embodiment is claimed as that language can be construed as having an enormous variability/large genus. Moreover, claim 48 is directed to any YjgH polypeptide with no description of a structure. Note that claims 54 and 55 provide a glimpse of the recited host, however, does not rectify all the missing information in claim 45, such as structure. The claimed invention is not adequately described. For instance the instant specification in Example 9 on page 33, discloses that E. coli MG1655K12 was transformed with plasmids, thus the claims are not commensurate in scope with the disclosure in the instant specification.
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 45-46 and 49-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/054792 (2016, of record in the application) in view of Lambrecht et al. (2013, of record in the application).
WO2016/054792 discloses an expression plasmid vector or a mutant host cell for producing lysine or cadaverine comprising a exogenous tet A gene and a lysine decarboxylase polypeptide and a biosynthesis polypeptide, whereas the lysine decarboxylase polypeptide is CadA and the host cell is from the species Escherichia coli WO2016/054792 also discloses a method for producing a lysine by culturing the mutant host cell (see the claims 1-30). The polypeptide of claim 45 can be for example, YoaB, YjgH and the primary reference does not teach these. Lambrecht et al. discloses that the S. enterica strains lacking RidA (also known as YjgF) have decreased activity of the PLP-dependent transaminase B enzyme IlvE which is an enzyme involved in branched-chain amino acid biosynthesis, and RidA proteins prevent the damage caused by a reactive  intermediate that is created as a consequence of PLP-dependent chemistry (see the ABSTRACT).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because the combined teaching of references disclose a genetically modified host cell with an exogenous nucleic acid. One of ordinary skill in the art would be motivated based on routine experimentation and optimization of expected to results to swap out the polypeptide taught by Lambrecht et al. and replace it with YjgH. It is well established in the art how to transform a cell with a foreign gene and operably link a promoter to the gene to express proteins and based on the disclosure in the references.
Moreover, the Supreme Court pointed out in KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 127 S. Ct. at 1741.  The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 1741.  The Court further advised that “[a] person of ordinary skill is…a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.




 Conclusion

12.	No claims are presently allowable, however, SEQ ID NO:12 is free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/HOPE A ROBINSON/ 
Primary Examiner, Art Unit 1652